Citation Nr: 1514605	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his April 2010 substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board.  The Veteran was scheduled for the requested haring in January 2015.  The Veteran did not report for the scheduled hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

The issue of entitlement to an apportionment has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

VA medical records show that the Veteran is diagnosed with obstructive sleep apnea.  At a May 2012 VA examination, the examiner found that it was less likely than not that sleep apnea was proximately due to or the result of service-connected hypertension.  The examiner stated that while hypertension was unlikely to cause sleep apnea, that sleep apnea can cause hypertension.  However, the examiner did not address a May 2007 VA sleep study that indicates that hypertension may be related to sleep apnea, or whether sleep apnea was present in service.  Additionally, the Board notes that, at a VA posttraumatic stress examination (PTSD) in March 2014, the service-connected PTSD symptoms were noted to include sleep impairment.  The Board finds that the evidence raises the question of whether the Veteran has sleep apnea related to service or to a service-connected disability.  Therefore, the Board finds that a medical opinion addressing these matters would be helpful in this case.

Additionally, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  A complete rationale for any opinions expressed must be provided.  The examiner should provide an opinion as to the following:

(a)  Is at least as likely as not (50 percent or greater probability) that sleep apnea is related to active service, to include whether it had its onset during active service.  The examiner should consider the lay evidence of record concerning sleep disturbance during and since service.

(b)  Is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is proximately due to or caused by a service-connected disability.  The examiner must address the service-connected diabetes mellitus, hypertension, and PTSD.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is aggravated (increased in severity beyond the natural progress of the disorder) by a service-connected disability.  The examiner must address the service-connected diabetes mellitus, hypertension, and PTSD.

3.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

